Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered August 26, 1986, convicting her of leaving the scene of an incident without reporting (Vehicle and Traffic Law § 600 [2]), upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress certain evidence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The hearing court’s determination denying those branches of the defendant’s motion which were to suppress is affirmed for reasons stated by Judge Tisch in his memorandum decision, dated May 19, 1986.
We perceive of no basis upon which to disturb the sentence imposed upon the defendant who admitted to having knowingly struck a child riding his bicycle while operating her automobile, leaving the scene of the incident only to return soon after, and, upon learning of his death, departing once again, undetected, and thereafter expending great efforts to conceal her acts from the law. The sentencing court’s determination in this case was neither inconsistent with sound sentencing principles nor inappropriate, notwithstanding the defendant’s otherwise unblemished record (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Niehoff, Sullivan and Harwood, JJ., concur.